Hall, Justice.
The defendant’s cattle were running at large on the prosecutor’s premises, and were taken up and impounded under the stock law, which was in force in Clayton county. Followed by his retainers, to the number of five or six, he invaded the premises and endeavored to release the cattle from the pound. This attempt was resisted by prosecutor’s wife, when an altercation ensued, in which the defendant used to and of her, and in her presence, the following opprobrious words and abusive language: “Go to hell, God damn you.” She does not seem to have given *336any provocation for the use of such language; she only demanded the payment of damages done by the cattle. On an indictment, preferred under §4372 of code, for the use of this language, he was found guilty and sentenced.
1. The very words set out in the indictment were proved by two witnesses, the party assailed with these foul and abusive epithets and her daughter. True, he and all of his retainers gave a somewhat different account of the matter, but then the jury, as they had a right to do, credited the witnesses for the prosecution rather than his. There is, therefore, nothing in the grounds of the motion which he made for a new trial, that the verdict was contrary to law and evidence, without evidence to support it, etc. With a single exception, these are the only grounds on which he relied for another hearing of the case.
2. He objected generally to the testimony of one Morrow, who was a witness for the State, but stated no-specific objection to his evidence. As has been often decided, such general objections amount to nothing, as they tender no issue upon which the court can pass; they amount to nothing, and are properly disregarded.
Judgment affirmed.